Motion by appellant for leave to appeal to the Court of Appeals from an order of this court reversing a judgment in favor of respondent and against appellant and granting a new trial. Motion denied. An appeal from an order of the Appellate Division granting a new trial may be taken as of right on a stipulation for judgment absolute (Civ. Prac. Act, § 588, subd. 3), by a party aggrieved (Lee v. Gander, 271 N. Y. 568; Gibbons v. Schwartz, 288 N. Y. 612). Present — Nolan, P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.